Name: 2006/932/EC: Commission Decision of 14 December 2006 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2006) 5993)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  EU finance
 Date Published: 2006-12-15

 15.12.2006 EN Official Journal of the European Union L 355/96 COMMISSION DECISION of 14 December 2006 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2006) 5993) (Only the Spanish, German, Greek, French, Dutch, Portuguese, Finnish and Swedish texts are authentic) (2006/932/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), and in particular Article 5(2)(c) thereof, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (2), and in particular Article 7(4) thereof, Having consulted the Fund Committee, Whereas: (1) Article 5 of Regulation (EEC) No 729/70, Article 7 of Regulation (EC) No 1258/1999 and Article 8(1) and (2) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section (3) provide that the Commission is to make the necessary verifications, inform the Member States of its findings, take account of the Member States' comments, initiate bilateral discussions with a view to reaching agreement with the Member States concerned and then formally communicate its conclusions to them, referring to Commission Decision 94/442/EC of 1 July 1994 setting up a conciliation procedure in the context of the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section (4). (2) The Member States have had an opportunity to request that a conciliation procedure be initiated. That opportunity has been used in some cases and the report issued on the outcome has been examined by the Commission. (3) Under Articles 2 and 3 of Regulation (EEC) No 729/70 and Article 2 of Regulation (EC) No 1258/1999, only refunds on exports to third countries and intervention to stabilise agricultural markets, granted and undertaken respectively according to Community rules within the framework of the common organisation of the agricultural markets, may be financed. (4) In the light of the checks carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil these requirements and cannot, therefore, be financed under the EAGGF Guarantee Section. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commission's written notification of the results of the checks to the Member States. (6) As regards the cases covered by this Decision, the assessment of the amounts to be excluded on grounds of non-compliance with Community rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 15 October 2006 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States' accredited paying agencies and declared under the EAGGF Guarantee Section shall be excluded from Community financing because it does not comply with Community rules. Article 2 This Decision is addressed to the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Portuguese Republic and the Republic of Finland. Done at Brussels, 14 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 94, 28.4.1970, p. 13. Regulation as last amended by Regulation (EC) No 1287/95 (OJ L 125, 8.6.1995, p. 1). (2) OJ L 160, 26.6.1999, p. 103. (3) OJ L 158, 8.7.1995, p. 6. Regulation as last amended by Regulation (EC) No 465/2005 (OJ L 77, 23.3.2005, p. 6). (4) OJ L 182, 16.7.1994, p. 45. Decision as last amended by Decision 2001/535/EC (OJ L 193, 17.7.2001, p. 25). ANNEX Total corrections  Budget item 6701 MS Measure FY Reason Type % Currency Amount Deductions already made Financial impact DE Financial audit  Late payments 2004 Failure to meet payment deadlines one-off EUR  150 191,69  150 191,69 0,00 DE Financial audit  Clearance of accounts 2002 Clearance of EAGGF Guarantee accounts for financial year 2002 one-off EUR  861 269,60 0,00  861 269,60 DE Financial audit  Overshooting 2003 Overshooting of the financial ceilings one-off EUR 3 963,37 0,00 3 963,37 Total DE 1 015 424,66  150 191,69  865 232,97 ES Fruit and Veg's  Fig & Prune Processing 2003 Failure to meet payment deadlines one-off EUR  153 697,96 0,00  153 697,96 ES Fruit and Veg's  Peach & Pear Processing 2003 Failure to meet payment deadlines one-off EUR  671 734,80 0,00  671 734,80 ES Fruit and Veg's  Tomato Processing 2003 Failure to meet payment deadlines one-off EUR  131 420,25 0,00  131 420,25 ES Fruit and Veg's  Withdrawals 2001 Control does not cover the final use of distributed product flat-rate 5 % EUR 33 757,94 0,00 33 757,94 ES Fruit and Veg's  Withdrawals 2001 Failure to meet environmental conditions one-off EUR 2 858 447,88 0,00 2 858 447,88 ES Fruit and Veg's  Withdrawals 2001 Unsatisfactory quality of controls carried out on withdrawn product flat-rate 5 % EUR 19 254,89 0,00 19 254,89 ES Fruit and Veg's  Withdrawals 2002 Control does not cover the final use of distributed product flat-rate 5 % EUR 29 729,38 0,00 29 729,38 ES Fruit and Veg's  Withdrawals 2002 Failure to meet environmental conditions one-off EUR 4 357 238,89 0,00 4 357 238,89 ES Fruit and Veg's  Withdrawals 2002 Unsatisfactory quality of controls carried out on withdrawn product flat-rate 5 % EUR  206 215,94 0,00  206 215,94 ES Fruit and Veg's  Withdrawals 2003 Control does not cover the final use of distributed product flat-rate 5 % EUR 37 920,18 0,00 37 920,18 ES Fruit and Veg's  Withdrawals 2003 Failure to meet environmental conditions one-off EUR 3 679 878,76 0,00 3 679 878,76 ES Fruit and Veg's  Withdrawals 2003 Unsatisfactory quality of controls carried out on withdrawn product flat-rate 5 % EUR 82 025,34 0,00 82 025,34 Total ES 12 261 322,21 0,00 12 261 322,21 FI Arable Crops 2003 Undue application of a tolerance for administrative cross-checks, shortcoming in controls on eligibility criteria one-off EUR  132 222,76 0,00  132 222,76 FI Arable Crops 2004 Undue application of a tolerance for administrative cross-checks, shortcoming in controls on eligibility criteria one-off EUR  146 393,43 0,00  146 393,43 FI Arable Crops 2005 Undue application of a tolerance for administrative cross-checks, shortcoming in controls on eligibility criteria one-off EUR  131 999,21 0,00  131 999,21 FI Butterfats in Food Processing 2002 Reimbursement following erroneous calculation of financial correction (Commission Decision 2006/334/EC) flat-rate 5 % EUR 15 073,27 0,00 15 073,27 Total FI  395 542,13 0,00  395 542,13 FR Financial audit  Late payments 2004 Failure to meet payment deadlines one-off EUR 9 219 078,83 9 219 078,83 0,00 FR Financial audit  Overshooting 2003 Overshooting of the financial ceilings one-off EUR 27 441,60 27 441,60 0,00 FR Fruit and Veg's  Fig & Prune Processing 2003 Weaknesses in controls on producer organisations and processors flat-rate 5 % EUR 1 631 436,97 0,00 1 631 436,97 FR Fruit and Veg's  Fig & Prune Processing 2004 Weaknesses in controls on producer organisations and processors flat-rate 5 % EUR 2 363 125,84 0,00 2 363 125,84 FR Fruit and Veg's  Withdrawals 2002 Weaknesses in quality controls flat-rate 10 % EUR  553 591,97 0,00  553 591,97 FR Fruit and Veg's  Withdrawals 2002 Non-eligible payments one-off EUR  390 167,12 0,00  390 167,12 FR Fruit and Veg's  Withdrawals 2003 Weaknesses in quality controls flat-rate 10 % EUR  467 514,07 0,00  467 514,07 FR Fruit and Veg's  Withdrawals 2003 Non-eligible payments one-off EUR  329 251,70 0,00  329 251,70 FR Fruit and Veg's  Withdrawals 2004 Weaknesses in quality controls flat-rate 10 % EUR 73 418,08 0,00 73 418,08 FR Fruit and Veg's  Withdrawals 2004 Non-eligible payments one-off EUR 51 662,44 0,00 51 662,44 Total FR 15 106 688,62 9 246 520,43 5 860 168,19 GR Cotton 1999 Shortcomings in controls of areas sown and failure to ensure compatibility with IACS flat-rate 2 % EUR 13 809 328,47 0,00 13 809 328,47 GR Cotton 2000 Shortcomings in controls of areas sown and failure to ensure compatibility with IACS flat-rate 2 % EUR 12 772 949,94 0,00 12 772 949,94 GR Cotton 2001 Shortcomings in controls of areas sown and failure to ensure compatibility with IACS flat-rate 2 % EUR 10 861 691,99 0,00 10 861 691,99 GR Cotton 2002 Shortcomings in controls of areas sown and failure to ensure compatibility with IACS flat-rate 2 % EUR 9 386,27 0,00 9 386,27 GR Financial audit  Late payments 2003 Failure to meet payment deadlines one-off EUR 8 585 958,60 11 332 816,07 2 746 857,47 GR Fruit and Veg's  Processed dried grape products (other measures) 2000 Overestimated area, lack of geographical location for parcel identification, unsatisfactory control of harvested grape destination flat-rate 10 % EUR 10 463 301,27 0,00 10 463 301,27 GR Fruit and Veg's  Processed dried grape products (other measures) 2001 Overestimated area, lack of geographical location for parcel identification, unsatisfactory control of harvested grape destination flat-rate 10 % EUR 10 211 803,93 0,00 10 211 803,93 GR Fruit and Veg's  Processed dried grape products (other measures) 2002 Overestimated area, lack of geographical location for parcel identification, unsatisfactory control of harvested grape destination flat-rate 10 % EUR 10 238 190,17 0,00 10 238 190,17 GR Fruit and Veg's  Citrus Processing 2002 Weaknesses in accounting controls on producer organisations and processors flat-rate 5 % EUR 1 600 595,97 0,00 1 600 595,97 GR Fruit and Veg's  Citrus Processing 2003 Weaknesses in accounting controls on producer organisations and processors flat-rate 5 % EUR 1 901 064,33 0,00 1 901 064,33 GR Fruit and Veg's  Citrus Processing 2004 Weaknesses in accounting controls on producer organisations and processors flat-rate 5 % EUR 66 532,29 0,00 66 532,29 GR Olive Oil  Production aid 2001 Computer files are not operational, crop declarations controls are ineffective flat-rate 5 % EUR 3 149 196,05 0,00 3 149 196,05 GR Olive Oil  Production aid 2001 Computer files are not operational, crop declarations controls are ineffective flat-rate 10 % EUR 51 690 441,26 0,00 51 690 441,26 GR Olive Oil  Production aid 2002 Computer files are not operational, crop declarations controls are ineffective flat-rate 5 % EUR 777,64 0,00 777,64 GR Olive Oil  Production aid 2002 Computer files are not operational, crop declarations controls are ineffective flat-rate 10 % EUR 55 525 481,37 0,00 55 525 481,37 GR Olive Oil  Production aid 2003 Computer files are not operational, crop declarations controls are ineffective flat-rate 10 % EUR 52 364 617,95 0,00 52 364 617,95 GR Olive Oil  Production aid 2004 Computer files are not operational, crop declarations controls are ineffective flat-rate 10 % EUR  979 495,25 0,00  979 495,25 Total GR  244 229 257,47 11 332 816,07  232 896 441,40 LU Financial audit  Overshooting 2003 Overshooting of the financial ceilings one-off EUR 42 350,66 42 350,66 0,00 Total LU 42 350,66 42 350,66 0,00 NL Financial audit  Late payments 2004 Failure to meet payment deadlines one-off EUR  313 633,90  313 633,90 0,00 NL RD Guarantee new measures 2002 Ineligible expenditure claimed under the Guarantee Section of the EAGGF one-off EUR 5 670 000,00 0,00 5 670 000,00 NL RD Guarantee new measures 2003 Expenditure approved under the Guidance Section, but claimed under the Guarantee Section of the EAGGF one-off EUR  578 520,00 0,00  578 520,00 NL RD Guarantee new measures 2004 Expenditure approved under the Guidance Section, but claimed under the Guarantee Section of the EAGGF one-off EUR  444 629,00 5 599,00  439 030,00 Total NL 7 006 782,90  319 232,90 6 687 550,00 PT Arable Crops 2003 Inadequate verification of the eligibility of claims paid for durum wheat flat-rate 5 % EUR 1 962 129,00 0,00 1 962 129,00 PT Arable Crops 2004 Inadequate verification of the eligibility of claims paid for durum wheat flat-rate 5 % EUR 1 983 698,00 0,00 1 983 698,00 PT Financial audit  Late payments 2004 Failure to meet payment deadlines one-off EUR  855 539,34  884 529,11 28 989,77 PT Fruit and Veg's  Operational Funds 2003 Failure to meet deadlines one-off EUR  293,03 0,00  293,03 PT Fruit and Veg's  Peach & Pear Processing 2003 Failure to meet payment deadlines one-off EUR 2 541,18 0,00 2 541,18 PT Fruit and Veg's  Tomato Processing 2003 Failure to meet payment deadlines one-off EUR  582 983,67 0,00  582 983,67 Total PT 5 387 184,22  884 529,11 4 502 655,11